LAVENDER, Vice Chief Justice.
This matter is before the Court for consideration of complainant’s application to approve the resignation of respondent, Jerry E. Otis from membership in the Oklahoma Bar Association pending disciplinary proceedings. Upon consideration of the matter we find:
1. Respondent executed his resignation on November 23, 1993;
2. Respondent’s resignation was freely and voluntarily tendered, he was not subject to coercion or duress, and he was fully aware of the consequences of submitting his resignation;
3. Respondent was aware of a grievance lodged against him with the Office of the General Counsel of the Oklahoma Bar Association, said grievance being presently investigated, to wit: DC 93-278 — grievance alleging that respondent converted estate funds while acting as Conservator of the Estate of Mary L. Cothran, District Court of Pushmataha County, Case No.P-81-36;
4. Respondent recognizes and agrees he may not make application for reinstatement to membership in the Oklahoma Bar Association prior to the expiration of five years from the effective date of our approval of his resignation;
5. Respondent has agreed to comply with Rule 9.1 of the Rules Governing Disciplinary Proceedings, 5 O.S.1991, Ch. 1, App. 1-A, and he acknowledges he may be reinstated to practice law only upon compliance with the conditions and procedures prescribed by Rule 11 of the Rules Governing Disciplinary Proceedings, 6 O.S. 1991, Ch. 1, App. 1-A;
6. The resignation pending disciplinary proceedings of respondent is in compliance with Rule 8.1 of the Rules Governing Disciplinary Proceedings, 5 O.S.1991, Ch. 1, App. 1-A;
7. Respondent’s name and address appears on the official roster maintained by the Oklahoma Bar Association as follows: Jerry E. Otis, 5142 S. Yale, # 19-F, Tulsa, Oklahoma 74135-7422;
8. No costs have been incurred by complainant in this matter.
9. Respondent’s resignation should be approved.
It is therefore ORDERED complainant’s application and respondent’s resignation are approved.
It is further ORDERED respondent’s name be stricken from the Roll of Attorneys and that he make no application for reinstatement to membership in the Oklahoma Bar Association prior to five years from the date of this opinion.
It is further ORDERED respondent comply with Rule 9.1 of the Rules Governing Disciplinary Proceedings, 5 O.S.1991, Ch. 1, App. 1-A.
All Justices concur.